DETAILED ACTION
Claims 1-20 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,754,998. Although the claims at issue are not identical, they are not patentably distinct from each slightly different ordering plus an additional feature – “determine an image type for the image based on objects within the image”). Therefore it could be said that Patent No. 10,754,998 “anticipates” the instant application and meets the burden of obviousness-type double patenting. Furthermore, dependent claims 2-6, 10-14, 18 and 19 all have corresponding dependent claims in Patent No. 10,754,998 reciting the same subject matter. Finally, monitoring email attachments and transmission to printers was well known in the art at the time of filing as evidenced by the rejections below; therefore claims 7, 8, 15, 16 and 20 are rejected under obviousness-type double patenting.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-6, 8-10, 12-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 101430752 A) [hereinafter “Li”] in view of Abi et al. (CN 107077570 A) [hereinafter “Abi”].

As per claim 1, Li teaches a data loss prevention device, comprising: a memory operable to store a set of restricted image types and a set of restricted text types (Page 3 Para. 8 - Page 4, Para. 1, sensitivity information database stores various types of sensitive information for comparing transmission content including text, image and multimedia); and a data loss prevention engine implemented by a processor operably coupled to the memory (Page 3, Para. 3, content filtering module performs sensitivity judgment on transmission content), configured to: receive data in transit to a target network device (Page 3, Para. 2, operation monitoring module receives transmission content between computer and mobile storage device); identify content within the data (Page 3, Para. 3, transmission object is identified by a number of attributes including file type, file format, content); determine that the content of the data comprises an image (Page 3, Para. 7, determined file type can include text, images, or multimedia content); determine that the content of the data comprises text (Page 3, Para. 7, transmission content can include text, images and multimedia content); determine a text type for the text (Specification of Instant Application, Page 3, lines 24-26, key words are a restricted type of text also Page 8, lines 2-6, text types include all types of information including personal, product, client, technology, financial, confidential, etc.) (Page 4, Para. 1-2, determining “key words” from the text for sensitive content) (Page 3, Para. 3, generally searching for sensitive “type” of information whether it is text, images or multimedia); see Page 3, Para. 1, invention takes place between the transmissions of a computer and a mobile storage device); and forward the data to the target network device in response to determining that the image type does not match a restricted image type and that the text type does not match a restricted text type (Page 5, Para. 6, allowing the write operation to finish, i.e. allowing the transmission).
Li does not explicitly teach determine that at least a portion of the image comprises text. Abi teaches determine that at least a portion of the image comprises text (Page 9, Para. 1-2, determining that a transmitted image might contain a sensitive text-based form such as a bill, tax document, patent document, etc.).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Li with the teachings of Abi, determine that at least a portion of the image comprises text, to thoroughly prevent data leakage across various formats since images may also contain sensitive text data.

Examiner Note: this is exactly what Li teaches before combining with Abi); determine a text type for the text from the content of the data (Specification of Instant Application, Page 3, lines 24-26, key words are a restricted type of text also Page 8, lines 2-6, text types include all types of information including personal, product, client, technology, financial, confidential, etc.) (Li; Page 4, Para. 1-2, determining “key words” from the text for sensitive content) (Li; Page 3, Para. 3, generally searching for sensitive “type” of information whether it is text, images or multimedia); determine whether the text type matches the restricted text type from the set of restricted text types (Li; Page 4, Para. 1-2, using key words to determine restricted text types); block transmission of the data to the target network device in response to determining that the text type matches a restricted text type (Li; Page 5, Para. 6, blocking the write operation of the sensitive data if sensitive information is detected in text, image or multimedia – write operation is a type of transmission to a storage device see Page 3, Para. 1, invention takes place between the transmissions of a computer and a mobile storage device); and forward the data to the target network device in response to determining that the text type does not match a restricted text type (Li; Page 5, Para. 6, allowing the write operation to finish, i.e. allowing the transmission).

As per claim 4, the combination of Li and Abi teaches the device of claim 1, wherein blocking the transmission of the data comprises rerouting the data (Li; Page 5, Para. 6, 

As per claim 5, the combination of Li and Abi teaches the device of claim 1, wherein blocking the transmission of the data comprises discarding the data (Li; Page 5, Para. 6, another option provided is prohibiting the write object which is in effect “discarding” the object).

As per claim 6, the combination of Li and Abi teaches the device of claim 1, wherein the data loss prevention engine is further configured to send an alert in response to blocking transmission of the data (Abi; Page 10, Para. 4, “informing” the user of a DLP violation – the attempt is prevented from transmitting).

As per claim 8, the combination of Li and Abi teaches the device of claim 1, wherein the data is an attachment to an email (Abi; Page 10, Para. 4, preventing the transmission of a sensitive file as an attachment to an email).

As per claim 9, the substance of the claimed invention is identical to that of claim 1. Accordingly, this claim is rejected under the same rationale.

As per claim 10, the substance of the claimed invention is identical to that of claim 2. Accordingly, this claim is rejected under the same rationale.



As per claim 13, the substance of the claimed invention is identical to that of claim 5. Accordingly, this claim is rejected under the same rationale.

As per claim 14, the substance of the claimed invention is identical to that of claim 6. Accordingly, this claim is rejected under the same rationale.

As per claim 16, the substance of the claimed invention is identical to that of claim 8. Accordingly, this claim is rejected under the same rationale.

As per claim 17, the substance of the claimed invention is identical to that of claim 1. Accordingly, this claim is rejected under the same rationale.

As per claim 18, the substance of the claimed invention is identical to that of claim 2. Accordingly, this claim is rejected under the same rationale.

As per claim 20, the substance of the claimed invention is identical to that of claim 8. Accordingly, this claim is rejected under the same rationale.

Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Abi in further view of Zhao (CN 1707492 A) [hereinafter “’Zhao”].


As per claim 3, the combination of Li and Abi teaches the device of claim 1, wherein: the memory is further operable to store a set of previously sent content types (Page 9, Para. 2, storing a type of content, i.e. emergency contact list, to image library to create a sample of sensitive file for the library); and the data loss prevention engine is further configured to: determine a content type for the content of the data (Page 9, Para. 2, images can be in the PDF form, print form and may be various types of documents, i.e. tax, financial, research, etc.); determine whether the content type matches a previously sent content type from the set of previously sent content types (Page 9, Para. 2, determining whether the form element is present in the file based on image database).
The combination of Li and Abi does not teach block transmission of the data to the target network device in response to determining that the content type does not match a previously sent content type; and forward the data to the target network device in response to determining that the content type matches a previously sent content type. Zhao teaches block transmission of the data to the target network device in response to determining that the content type does not match a previously sent content type (Page 2, Para. 10-11, content type can be what is commonly referred to as “known good” or a white listed email, i.e. on a list or from a same address); and forward the data to the target network device in response to determining that the content type matches a previously sent content type (Page 3, Para. 4 and 6, if the email is classified in the whitelist, then it doesn’t need to be compared with the blacklist it sent for verification and accepted).
Zhao, (Page 2, Para. 13 – Page 3, Para. 1).

As per claim 11, the substance of the claimed invention is identical to that of claim 3. Accordingly, this claim is rejected under the same rationale.

As per claim 19, the substance of the claimed invention is identical to that of claim 3. Accordingly, this claim is rejected under the same rationale.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Abi in further view of Unavailable (JP 3879552 B2) [hereinafter “’552”].

As per claim 7, the combination of Li and Abi teaches the device of claim 1.
The combination of Li and Abi does not explicitly teach wherein the target network device is a printing device. ‘552 teaches wherein the target network device is a printing device ([0017], preventing unauthorized duplication by an image forming apparatus, i.e. printer see [0028]).


As per claim 15, the substance of the claimed invention is identical to that of claim 7. Accordingly, this claim is rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Winston (WO 2008/045000 A1), Wang (CN 112580092 A) Wisilosky et al. (US Patent No. 8,307,427 B1) all disclose matching and classifying confidential information in transmitted content. Mantripragada et al. (US PGPUB No. 2009/0103524 A1) also discloses the use of whitelists in classifying sensitive information in the context of emails.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is (571)270-7179. The examiner can normally be reached Max Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        December 28, 2021